Citation Nr: 1132729	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of cold injuries to the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to December 1961.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

This case previously reached the Board in October 2009.  At that time, the Veteran's previously denied claim for service connection for the residuals of cold injuries to the hands and feet was reopened and remanded for further development.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with relevant disorders affecting his hands and feet.

2.  There is no competent or credible evidence of a link between the Veteran's current disorders and his military service, and the probative medical evidence of record weighs against any such conclusion.



CONCLUSION OF LAW

The residuals of cold injuries to the hands and feet were not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in February and July 2005, and October 2006.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the October and November 2006 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary Dingess-compliant VCAA notice prior to initially adjudicating his claim in October 2005, the preferred sequence.  But in Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional VCAA notice letters by readjudicating the case by way of May 2007 SOC, and the March 2009 and July 2010 SSOCs.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that the VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudications.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), VA treatment records, and a VA medical examination regarding the nature and etiology of any residuals of cold injuries to the feet.  In this regard, in October 2007 the Veteran identified various treatment records including a history of VA medical treatment, these records were obtained in May 2008.  He also identified private treatment records from the Tennessee Valley Healthcare System, which were obtained in May 2008.  Finally, the Veteran identified private treatment records from Dr. J.S.  The VA attempted to obtain these records twice in March 2008 and in December 2008, in accordance with 38 C.F.R. § 3.159(c)(1), but received no response.  Furthermore, the Veteran indicated at his August 2009 Board hearing that these records were unable be obtained.  See the August 2009 Board hearing transcript pges. 9-10.  Therefore, the Board concludes that the duty to assist the Veteran in pursuing all reasonable efforts to gather information to advance his claim have been met.

As noted previously, the current claim has been previously remanded by the Board in August 2010.  In this regard, a claimant is entitled to substantial compliance with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In this regard, the Board remanded the Veteran's claim to request any clinical treatment records that had been identified by the Veteran of inpatient treatment at Forbes AFB in Topeka Kansas.  These records were requested and obtained in December 2009.  The AOJ also obtained the Veteran's updated treatment records.  

The AOJ was also to provide the Veteran with a VA medical examination to address the nature and etiology of any residuals of cold injuries to the hands and feet that the Veteran is currently experiencing.  The examiner was to undertake a thorough review of the evidence of record, examine the Veteran, identify any relevant disorders, and provide an opinion as to any relationship between any current disorder identified and the Veteran's military service, including any cold injuries experienced.  The Board further notes that in any situation in which VA undertakes to provide an examination or obtain an opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Such an examination and opinion was provided in January 2010.  At that time, the VA examiner examined the Veteran, reviewed the medical and lay evidence of record, and provided an etiological opinion which supported the opinion through a rationale based on the evidence of record and the examiners medical expertise.  Therefore, the VA medical examination provided both the information required by the Board's remand, and satisfied the obligation of VA to provide a medical opinion that is adequate for reviewing purposes.

Finally, the AOJ was to readjudicate the Veteran's service connection claim, which was accomplished through the July 2010 supplemental statement of the case (SSOC).  The Board is therefore satisfied as to substantial compliance with the prior remand directives, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including organic diseases of the nervous system and arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of the Residuals of Cold Injuries to the Hands and Feet

The Veteran maintains that he currently experiences the residuals of cold injuries to his hands and feet which were caused by exposure to cold experienced while serving on guard duty at Forbes Air Force Base in January 1961, and that he was hospitalized for a period due to these injuries.  See the Veteran's claims dated in December 1993, May 1997, and January 2005, his June 2005 and October 2007 statements, and the Board hearing transcript pges. 2-5; see also the August 1993, January 1994, and July 2006 VA medical treatment records, and the January 2010 VA medical examination.  Specifically, the Veteran has presented lay testimony as well as "buddy" statements indicating that the Veteran's hands and feet had been injured due to exposure to cold in an incident in January 1961.  Id.; see also the June 2005 statement from W.J.  The Veteran also indicated that he has had a history of intermittent symptoms of this disorder since his military service.  See the Veteran's October 2007 statement, and the August 1993 and July 2006 VA medical treatment records.

The first and perhaps most fundamental requirement for any service connection claim is proof that the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, the record contains VA medical treatment records which indicate a diagnosis of, and treatment for, arthralgia and parasthesias, which is a current condition and may be related to cold injuries experienced in service.  See the VA medical treatment records dated in July 2006.  Furthermore, the Veteran was provided with a VA medical examination that diagnosed him with degenerative joint disease of the right index finger as well as right carpal tunnel syndrome with bilateral upper extremity polyneuropathy and degenerative joint disease of the bilateral MTP (metatarsophalangeal) joints of the great toes after reviewing relevant x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (indicating that x-ray or equivalent evidence is required to show arthritis).  As such, the Veteran is currently experiencing a disorder which may be considered for service connection as the residuals of cold injuries to the hands and feet.

Therefore, the determinative issue is whether any current residuals of cold injuries to the hands and feet are attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this regard, as indicated above, the Veteran has asserted that he experienced injuries to his hands and feet due to his duties "on the flight line" in January 1961.  The Veteran's assertions have, to some extent, been corroborated by the "buddy" statement provided in June 2005.  In addition, the Veteran's Military Occupational Specialty (MOS) is listed on his DD Form 214 as Air Policeman, which corroborates his testimony as to performing guard duty during service.  The Board also notes that the Veteran has indicated that he was hospitalized for a period during this time, and that he has had a history of "intermittent" symptoms of such a disorder from the time of his service.  The Veteran is competent to indicate experiencing the residuals of injuries due to cold during service, as well as pain in his extremities from his service with continuity of symptomatology of these symptoms since his release from active duty.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996); Jandreau, 492 F.3d at 1377 ; see also 38 C.F.R. § 3.159(a)(2).

In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Veteran has consistently alleged experiencing injuries due to exposure to cold in January 1961, taken with the corroborating evidence provided by W.J., such that this experience may be considered to be credibly supported.  However, the Board finds that other aspects of the Veteran's history are inconsistent with the record and have also been self-contradictory.  He has indicated a history of "intermittent" symptoms, as well as worsening symptoms since his military service.  See the Veteran's October 2007 statement, and the August 1993 and July 2006 VA medical treatment records.

In this regard, the AOJ requested all relevant clinical inpatient treatment records from 1961 from Forbes AFB, from the appropriate records custodian.  Although the records obtained show inpatient treatment, these records do not record any inpatient treatment for cold injuries.  The only inpatient treatment of record was for psychiatric treatment in October to November of 1961.  The Veteran's STRs do not show any treatment for cold injuries, even the records from February 1961 only record treatment for laryngitis.  Finally, at the time of his discharge, the Veteran's upper and lower extremities were found to be normal during the December 1961 discharge examination, and a thorough medical history did not note any such treatment and the Veteran denied any foot trouble, neuritis, or any other relevant symptoms.  The appellant's STRs were generated with a view towards ascertaining his then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  

The Board also notes that the Veteran's statements in this regard have been inchoate and contradictory.  He has never provided any thorough description of the onset of his symptoms, nor has he found anyone who might be able to describe witnessing such symptoms during the almost 50 years that have passed since the alleged onset of such symptoms.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Finally, the Board notes that the Veteran himself has indicated that his memory in this regard is faulty.  See the hearing transcript pges. 5, 6.  

Finally, the Board notes that the first evidence of treatment for a relevant disorder dates from August 1993, over 30 years after his release from active duty service.  Furthermore, when asked, the Veteran indicated that his first relevant treatment was in 1993.  See the hearing transcript pg. 7.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, it is not merely the absence of evidence over the years after his military, but the self-interested and contradictory nature of the lay statements of record regarding his history of relevant symptoms and the incomplete nature of these statements, which renders the Veteran's statements not credible.  

In this instance, the Board does not doubt the sincerity of the Veteran's statements.  However, the elements addressed above simply render the positive lay evidence not sufficiently credible or reliable to establish continuity of symptomatology of any residuals of cold injuries to the hands and feet from the Veteran's military service to the present.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Further, with no credible or competent evidence of that his current disorder began within one year after service, the Veteran is not entitled to application of the presumptive provisions regarding organic diseases of the nervous or cardiovascular systems.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, there must be competent lay or medical evidence to show a connection, or "nexus" between his experiences of cold exposure in service and his current relevant disorders.  Shedden, 381 F.3d at 1167.  In regards to the competent medical evidence of record, the Board is presented with several positive opinions, and one unfavorable medical opinion.  The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Regarding the positive medical evidence, a private treatment record dated in June 2005 from G. Sockwell, MD, indicates that "I've observed papers on this Veteran[']s injuries and heard his story.  It is authentic."  Furthermore, VA medical treatment records dated in August 1993, February 1994, and July 2006, all contain notations to the effect of complaints of frostbite related injuries.  However, none of the medical evidence cited provides any explanation for the statements provided.  A medical history provided by a Veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also, Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  However, the Board has already concluded the Veteran's statements regarding his history of symptoms are not credible.  Therefore, the physicians cited did not provide any explanation as to the relationship between any current residuals of cold injuries to the hands and feet and the Veteran's military service.  As such, the favorable medical evidence of record simply is not provided with an adequate explanation for the conclusion that any current residuals of cold injuries to the hands and feet are related to the Veteran's military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the positive medical evidence does not provide a sufficient rationale for a finding that there is probative evidence in favor of a nexus between any in-service cold exposure and any current disorders.

In this regard, the Veteran was provided with a thorough VA medical examination in January 2010.  At that time, the examiner reviewed the Veteran's history of in-service injuries, and his history, as well as the relevant medical evidence of record.  The examiner concluded that it is "less likely as not (less than 50/50 probability)" that the Veteran's disorders are "caused by or a result of cold injury during military service."  In this regard, the VA examiner cited the medical records, including the Veteran's STRs and the August 1993 indications of Reynauds, which the examiner indicated was not likely related to cold injuries.  Further, the examiner noted the nature of the Veteran's current disorders and the Veteran's work history, as well as his credible statements of exposure to cold in January 1961.  The January 2010 VA medical examiner's opinion was provided by a physician with no personal interest in the outcome of the Veteran's claim, is thorough, based on a review of the evidence of record, and provides a rationale for the opinion reached, and as such is adequate for rating purposes.  See Nieves- Rodriguez; Stefl, supra.  Therefore, the Board concludes that the probative medical evidence of record weighs against any finding of service connection.  

Finally, the Board notes the Veteran's assertions that his current disorders are due to his in-service exposure to cold.  Although the Veteran is competent to report experiencing the exposure alleged, as well as a history of relevant symptoms, he is simply not competent to render an opinion as to the medical etiology of his currently diagnosed degenerative joint disease of the right index finger as well as right carpal tunnel syndrome with bilateral upper extremity polyneuropathy and degenerative joint disease of the bilateral MTP (metatarsophalangeal) joints of the great toes, because diagnosing these particular disorders require medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377.  The Board further emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Finally, the Board notes that the Veteran has indicated that he cannot recall any physician actually indicating that his current disorders are related to in-service cold exposure.  See the hearing transcript pg. 7.  Given the medical complexity of the Veteran's diagnoses, his statements with respect to a causal nexus are of little or no probative value.

Having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for the residuals of cold injuries to the hands and feet in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for the residuals of cold injuries to the hands and feet on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  The claim for service connection for the residuals of cold injuries to the hands and feet is denied.


ORDER

Service connection for the residuals of cold injuries of the feet is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


